                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


 ADAM BATISTE III #636791                  CASE NO. 6:18-CV-01601 SEC P

 VERSUS                                    JUDGE JUNEAU

 WARDEN VANNOY                             MAGISTRATE JUDGE WHITEHURST


                                   J UD G M E N T
        For the reasons contained in the Report and Recommendation of the

  Magistrate Judge filed previously herein, and after an independent review of the

  record, including the objections filed by petitioner, and having determined that the

  findings and recommendation are correct under the applicable law;

        IT IS ORDERED that the petition for writ of habeas corpus pursuant to

  28U.S.C. §2254 be DENIED and DISMISSED WITH PREJUDICE, because

  petitioner’s claims are barred by the one-year limitation period codified at 28 U.S.C.

  §2244(d).

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of

October, 2019.



                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
